Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are cancelled. Claims 13-32 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the second primary coefficient” and “the second secondary coefficient" in “estimating the second primary coefficient and the second secondary coefficient comprising convolution operations”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claims 13, 19-22, 24, 27-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, et. al., US PG Pub No. 20140003719 (henceforth referred to as Bai) in view of Wang, et. al., US Pat. No. 8379972 (henceforth referred to as Wang) and in further view of Kang, et. al., US Pat. No. 8078002 (henceforth referred to as Kang).
	Regarding Claim 13, Bai teaches a method to generate alpha masks of video frames in a video comprising a plurality of video frames including a first video frame and a second video frame following the first video frame [Bai, (0042) “a temporally-coherent, adaptive trimap propagation method which allows a trimap to be propagated from one (video) frame to the next in a coherent way”], the method comprising: 
 [Bai, (0007) “an initial adaptive trimap for a first frame in a sequence of images … may be obtained. An alpha matte is computed under the trimap”. The ‘first alpha mask’ is broadly interpreted as the alpha matte computed under a trimap for a first frame in a sequence of images (i.e. first video frame)]
Bai does not expressly disclose:
providing a first downscaled video frame, wherein the first downscaled video frame is a lower resolution version of the first video frame;
However, Wang teaches:
providing a first downscaled video frame, wherein the first downscaled video frame is a lower resolution version of the first video frame; [Wang, (col. 11, line 23) “an input image and alpha matte … may be down-sampled versions of a higher resolution image and a higher resolution alpha matte providing a first downscaled alpha mask of the first alpha mask”]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the system or method of Bai because (col. 11 line 27) down-sampling may be desirable to reduce the processing time required. 
The combination of Bai and Wang does not expressly disclose:
estimating a first primary coefficient and a first secondary coefficient based on the first downscaled video frame and the first downscaled alpha mask;
generating a second alpha mask for the second video frame based on the first primary coefficient and the first secondary coefficient.
However, Kang teaches:
[Kang, (col. 3, equation 1), V = aP + (1-a)A, which illustrates “an optimal linear combination of the true (clean video) P and color artifact A, together with alpha matte a in [0, 1]” for a given N consecutive frames in video, V. The equation can be expressed as P = (1/a)V + (1-(1/a))A, wherein the first primary coefficient and second primary coefficient may be broadly interpreted as a = (1/a) and b = (1-(1/a))A, respectively.]
generating a second alpha mask for the second video frame based on the first primary coefficient and the first secondary coefficient. [Kang, (col. 3, equation 1), V = aP + (1-a)A expressed as P = (1/a)V + (1-(1/a))A, wherein the downscaled video frame and second alpha mask may be interpreted as V and P, respectively.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kang into the system or method of Bai and Wang because the concept of estimating the motion between consecutive frames using an estimated alpha value (Kang, col. 1, lines 35-50) is analogous to the problem of propagating a trimap shape to the next frame according to an optical flow (Bai, abstract) wherein an alpha matte is estimated. 
Regarding Claim 19, the combination of Bai, Wang and Kang teaches its base claim. 
The combination further teaches the method of claim 13, wherein the plurality of video frames includes a third video frame, the method comprising: 
providing a second downscaled video frame, wherein the second downscaled video frame is a lower resolution version of the second video frame; 

estimating a second primary coefficient and a second secondary coefficient based on the second downscaled video frame and the second downscaled alpha mask; and 
generating a third alpha mask for the third video frame based on the second primary coefficient and the second secondary coefficient. [Bai, et. al. (fig. 7) shows a flow chart of a method for propagating an adaptive trimap frame from frame t to t+1. (para. 0057) The radius values may be updated based on the newly-computed alpha matte on frame t+ 1 to further propagate the trimap. The elements of the current claim may be broadly interpreted as a recursive process that uses coefficients to generate a new alpha matte for a new frame.
Moreover, the elements in this claim are further interpreted as an iteration of the elements in claim 13, where in a new alpha mask is generated based on primary coefficients derived on a previous video frame and mask. No new concept was introduced.]  
	Regarding Claim 20, the combination of Bai, Wang and Kang teaches its base claim. 
The combination further teaches the method of claim 19, wherein the plurality of video frames includes a fourth video frame, the method comprising: 
providing a third downscaled video frame, wherein the third downscaled video frame is a lower resolution version of the third video frame; 
estimating a third primary coefficient and a third secondary coefficient based on a second keyframe alpha mask and the third downscaled video frame; and 
generating a fourth alpha mask for the fourth video frame based on the third primary coefficient and third secondary coefficient. [Bai, et. al. (fig. 7) shows a flow chart of a method for propagating an adaptive trimap frame from frame t to t+1. (para. 0057) The radius values may be updated based on the newly-computed alpha matte on frame t+ 1 to further propagate the trimap. The elements of the current claim may be broadly interpreted as a recursive process that uses coefficients to generate a new alpha matte for a new frame. (para. 0077) A user input may also be received to adjust the new trimap. The ‘second keyframe alpha mask’ is broadly interpreted as the adjusted new trimap based on user input.]
Regarding Claim 21, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches:
generating the fourth alpha mask comprises updating the third primary coefficient and the third secondary coefficient to the fourth video frame. 
[Bai, et. al. (fig. 7) shows a flow chart of a method for propagating an adaptive trimap frame from frame t to t+1. (para. 0057) The radius values may be updated based on the newly-computed alpha matte on frame t+ 1 to further propagate the trimap. The elements of the current claim may be broadly interpreted as a recursive process that uses coefficients to generate a new alpha matte for a new frame.
Moreover, the elements in this claim are further interpreted as an iteration of the elements in claim 13, where in a new alpha mask is generated based on primary coefficients derived on a previous video frame and mask. No new concept was introduced.]
Regarding Claim 22, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the method of claim 20, wherein:
the method comprises estimating a second keyframe primary coefficient and a second keyframe secondary coefficient based on the second keyframe alpha mask, where the second keyframe alpha mask is calculated concurrently with the generation of the second alpha mask [Bai, et. al. (fig. 7) shows a flow chart of a method for propagating an adaptive trimap frame from frame t to t+1. (para. 0057) The radius values may be updated based on the newly-computed alpha matte on frame t+ 1 to further propagate the trimap. The elements of the current claim may be broadly interpreted as a recursive process that uses coefficients to generate a new alpha matte for a new frame. (para. 0077) A user input may also be received to adjust the new trimap. The ‘second keyframe alpha mask’ and its generated coefficients are broadly interpreted as the adjusted new trimap based on user input.]  

Regarding Claim 24, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches an electronic device for generating alpha masks of video frames in a video, the electronic device comprising:
a camera configured to provide the video [Kang-8002, (col. 11, line 47) “an input device such as … a camera”] comprising a plurality of video frames including a first video frame and a second video frame following the first video frame [Kang-8002, (fig. 2A, element 200) teaches inputting consecutive video frames]; 
a display configured to display the video frames of the video; [Kang-8002, (col. 11, line 47) “an output device such as … display”]; and a processing unit [Kang-8002, (col. 11, line 17) “a computing device (that) typically includes at least one processing unit and memory”].
The remaining limitations do not read or further define over the limitations of claim 13 above. Therefore, claim 24 is rejected for the same reasons as set forth in claim 13, above.
	Regarding Claim 27, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the electronic device [Kang, fig. 4] of claim 24. The remaining 
Regarding Claim 28, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the electronic device [Kang, fig. 4] of claim 27. The remaining limitations do not read or further define over the limitations of claim 20 above. Therefore, claim 28 is rejected for the same reasons as set forth in claim 20, above.
Regarding Claim 29, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the electronic device [Kang, fig. 4] of claim 28. The remaining limitations do not read or further define over the limitations of claim 21 above. Therefore, claim 29 is rejected for the same reasons as set forth in claim 21, above.
Regarding Claim 30, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the electronic device [Kang, fig. 4] of claim 28. The remaining limitations do not read or further define over the limitations of claim 22 above. Therefore, claim 30 is rejected for the same reasons as set forth in claim 22, above.

Regarding Claim 32, the combination of Bai, Wang and Kang teaches:
a non-transitory computer-readable medium having instructions encoded thereon which, when executed by a processing unit of an electronic device cause the electronic device to generate alpha masks of video frames in a video comprising a plurality of video frames including a first video frame and a second video frame following the first video frame. [Bai, (para. 0099) “a non-transitory, computer-readable storage medium and one or more processors (e.g., CPUs and/or GPUs) of a computing apparatus. The computer-readable storage medium may store program instructions executable by the one or more processors to cause the computing apparatus to perform an adaptive trimap propagation method” in a video]
The remaining limitations do not read or further define over the limitations of claim 13 above. Therefore, claim 32 is rejected for the same reasons as set forth in claim 13, above.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bai, et. al., US PG Pub No. 20140003719 (henceforth referred to as Bai) in view of Wang, et. al., US Pat. No. 8379972 (henceforth referred to as Wang), and in further view of Kang, et. al., US Pat. No. 8078002 (henceforth referred to as Kang) and Levin, et. al., "A closed-form solution to natural image matting", IEEE Transactions on Pattern Analysis and Machine Intelligence. Vol. 30. No. 2, Feb 2008 (henceforth referred to as Levin)
Regarding Claim 14, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the method of claim 13, wherein:
the first primary coefficient and the first secondary coefficient [Kang, (col. 3, equation 1), V = aP + (1-a)A, which illustrates “an optimal linear combination of the true (clean video) P and color artifact A, together with alpha matte a in [0, 1]” for a given N consecutive frames in video, V. The equation can be expressed as P = (1/a)V + (1-(1/a))A, wherein the first primary coefficient and second primary coefficient may be broadly interpreted as a = (1/a) and b = (1-(1/a))A, respectively.]
The combination does not expressly disclose:
are constant for all pixels within a window of the first video frame.
However, Levin teaches:
[Levin, (Section 2, lines 5-10) “the matting problem is severely under constrained. Therefore, some assumptions on the nature of F, B, and/ or are needed. To derive our solution …, we make the assumption that both F and B are approximately constant over a small window around each pixel” The first primary and second primary coefficients are broadly interpreted as F and B. The {a, F, B} matrix is known in the art as a description for a color image]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Levin into the modified system or method of Bai, Wang and Kang in order to enable a mathematical solution for the second alpha matte as a function of the first primary coefficient and first secondary coefficient.
8.	Claims 15, 18, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, et. al., US PG Pub No. 20140003719 (henceforth referred to as Bai) in view of Wang, et. al., US Pat. No. 8379972 (henceforth referred to as Wang) and in further view of Kang, et. al., US Pat. No. 8078002 (henceforth referred to as Kang) and He, et. al., "Guided Image Filtering", IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 35, No. 6, June 2013 (henceforth referred to as He)

	Regarding Claim 15, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the method of claim 13, wherein:
estimating the second primary coefficient and the second secondary coefficient
[Kang, (col. 3, equation 1), V = aP + (1-a)A, which illustrates “an optimal linear combination of the true (clean video) P and color artifact A, together with alpha matte a in [0, 1]” for a given N consecutive frames in video, V. The equation can be expressed as P = (1/a)V + (1-(1/a))A, wherein the first primary coefficient and second primary coefficient may be broadly interpreted as a = (1/a) and b = (1-(1/a))A, respectively.] 
The combination does not expressly disclose:
comprising convolution operations
However, He teaches:
comprising convolution operations [He, (Section 3.1, para. 1) Defines a guided filter of the form qi = akIi + bk, where (ak, bk) are coefficients. (Section 4, para. 1) discusses that the main advantage of the guided filter over the bilateral filter is that it naturally has an O(N) time non-approximate algorithm, independent of the window radius r and the intensity range. The filtering process is a translation-variant convolution].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of He into the modified system or method of Bai, Wang and Kang in order to compute the coefficients non-approximately and in an efficient manner (He, section 4, para. 2 and the Conclusion).
Regarding Claim 18, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the method of claim 13, wherein the first alpha mask is defined by:

    PNG
    media_image1.png
    44
    154
    media_image1.png
    Greyscale

wherein a is the first alpha mask, I is the first video frame, a is the first primary coefficient, and b is the first secondary coefficient, [Kang, (col. 3, equation 1), V = aP + (1-a)A, which illustrates “an optimal linear combination of the true (clean video) P and color artifact A, together with alpha matte a in [0, 1]” for a given N consecutive frames in video, V. The equation can be expressed as P = (1/a)V + (1-(1/a))A, wherein the first primary coefficient and second primary coefficient may be broadly interpreted as a = (1/a) and b = (1-(1/a))A, respectively. Kang, (col. 3, equation 1), V = aP + (1-a)A expressed as P = (1/a)V + (1-(1/a))A, wherein the downscaled video frame and second alpha mask may be interpreted as V and P, respectively.]
The combination does not expressly disclose:
within a window w centered at pixel k with radius r.
However, He teaches:
within a window w centered at pixel k with radius r. [He, (section 3.1, equation 1), which states qi = aKIi + bk, where (ak, bk) are some linear coefficients assumed to be constant in wk. A square window of a radius r, was used. The first primary coefficient and a first secondary coefficient are broadly interpreted as (ak, bk)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of He into the modified system or method of Bai, Wang and Kang because this local linear model ensures that q has an edge only if I has an edge. (He, section 3.1, para. 1).

Regarding Claim 25, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the electronic device [Kang, fig. 4] of claim 24. The remaining limitations do not read or further define over the limitations of claim 15 above. Therefore, claim 25 is rejected for the same reasons as set forth in claim 15, above.

Claim 26, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the electronic device [Kang, fig. 4] of claim 24. The remaining limitations do not read or further define over the limitations of claim 18 above. Therefore, claim 26 is rejected for the same reasons as set forth in claim 18, above.

9.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, et. al., US PG Pub No. 20140003719 (henceforth referred to as Bai) in view of Wang, et. al., US Pat. No. 8379972 (henceforth referred to as Wang), and in further view of Kang, et. al., US Pat. No. 8078002 (henceforth referred to as Kang) and Flack, et. al., US PG PUB No. 20170244908 (henceforth referred to as Flack)
	Regarding Claim 16, the combination of Bai, Wang and Kang teaches its base claim.
The combination does not expressly disclose the method of claim 13, wherein:
the ratio between the resolution of the first downscaled video frame and the resolution of the first video frame is between 1/2 and 1/100.
However, Flack teaches:
the ratio between the resolution of the first downscaled video frame and the resolution of the first video frame is between 1/2 and 1/100. [Flack, (para. 0081) “the video down sampling factor ... is set to 50% of the original resolution of the video stream received from the camera … the sub sampling may be set lower, for example to 10% of the original resolution”.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Flack into the modified system or method of Bai, Wang and Kang in order to ensure that other processing 
Regarding Claim 17, the combination of Bai, Wang and Kang teaches its base claim. 
The combination does not expressly disclose teaches the method of claim 13, wherein:
the resolution of the first downscaled video frame is below 1 megapixel.
However, Flack teaches:
the resolution of the first downscaled video frame is below 1 megapixel. [Flack, (para. 0081) “the video down sampling factor ... is set to 50% of the original resolution of the video stream received from the camera. Therefore, in this example wherein the video stream is in 720p format, a 1024×720 video frame would be sub sampled to 512×360 … the sub sampling may be set lower, for example to 10% of the original resolution … a 1024×720 video frame would be sub sampled to 102×72.”]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Flack into the modified system or method of Bai, Wang and Kang in order to ensure that other processing subsystems can still operate at a high frame rate without introducing lag or latency into the video processing pipeline.

10.	Claims 23 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bai, et. al., US PG Pub No. 20140003719 (henceforth referred to as Bai) in view of Wang, et. al., US Pat. No. 8379972 (henceforth referred to as Wang), and in further view of Kang, et. al., US Pat. No. 8078002 (henceforth referred to as Kang) and Gong, et. al., US PG Pub No. 20070116356 (henceforth referred to as Gong)

	Regarding Claim 23, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the method of claim 20, wherein:
the method comprises estimating a temporary fourth primary coefficient and a temporary fourth secondary coefficient based on the fourth alpha mask and the fourth downscaled video frame; [Bai, et. al. (fig. 7) shows a flow chart of a method for propagating an adaptive trimap frame from frame t to t+1. (para. 0057) The radius values may be updated based on the newly-computed alpha matte on frame t+ 1 to further propagate the trimap. The elements of the current claim may be broadly interpreted as a recursive process that uses coefficients to generate a new alpha matte for a new frame. (para. 0077) A user input may also be received to adjust the new trimap. The ‘fourth alpha mask’ and its corresponding coefficients are broadly interpreted as the adjusted new trimap based on user input.]  
The combination does not expressly disclose:
and wherein generating the fourth alpha mask comprises using Kalman filtering to combine the temporary fourth primary coefficient and the temporary fourth secondary coefficient with the fourth primary coefficient and the fourth secondary coefficient to generate the fourth alpha mask.
However, Gong teaches:
and wherein generating the fourth alpha mask comprises using Kalman filtering to combine the temporary fourth primary coefficient and the temporary fourth secondary coefficient with the fourth primary coefficient and the fourth secondary coefficient to generate the fourth alpha mask. [Gong-6356, (para. 0010, 0051), teaches a video scene with a foreground and a background. Sparse linear regression is applied to the sequences and the instantaneous replacements of image features in order to compute affine motion parameters for foreground and background layers and consider temporal smoothness simultaneously. The Foreground layer is then extracted based upon sparse feature clustering which is time efficient and refined incrementally using Kalman filtering.
The general concept of the claim is the use of a Kalman filter, instead of a keyframe, to predict a fourth alpha mask, thereby periodically correcting the alpha mask generation prediction process. This is analogous to the cited reference, which uses Kalman filter to incrementally refine their results.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Gong into the modified system or method of Bai, Wang and Kang in order to propagate a trimap across multiple frames (i.e., from frame t to t+1) without deteriorating trimaps. The errors are contained in generated alpha matte and incremental errors introduced into subsequent trimaps are corrected with a Kalman filter. This filter reduces uncertainty by periodically correcting or refining the alpha map prediction process. 
	Regarding Claim 31, the combination of Bai, Wang and Kang teaches its base claim. The combination further teaches the electronic device [Kang, fig. 4] of claim 28. The remaining limitations do not read or further define over the limitations of claim 23 above. Therefore, claim 31 is rejected for the same reasons as set forth in claim 23, above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Price, et. al. (US PG Pub 20180253865) teaches a system trained to generate a matte of an image that accurately reflects the foreground/background relationship of pixels in the image. Such a system can be created using a neural network. Training image/reference matte pairs can be used to train a system to differentiate between foreground and background using color, shape, texture, and/or pattern to generate accurate mattes for input images. During training, errors are determined and used to adjust the system to avoid similar errors in future iterations. Upon completion of training, the neural network system can be used to generate accurate mattes for input images.
Shum, et. al. (ACM Transactions on Graphics, Vol. 23, No. 2, April 2004, Pages 143–162) teaches an image-based modeling and rendering system, which we call pop-up light field that models a sparse light field using a set of coherent layers. A coherent layer is defined as a collection of corresponding planar regions in the light field images. To construct coherent layers, a Bayesian approach was introduced, called coherence matting, to estimate alpha matting around segmented layer boundaries by incorporating a coherence prior in order to maintain coherence across images.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571)272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A AGRA/Examiner, Art Unit 2666           

		/KIM Y VU/                             Supervisory Patent Examiner, Art Unit 2666